Citation Nr: 0118260	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  01-00 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire



THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 50 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from January 1969 until 
November 1971.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of September 2000, from the Manchester, New 
Hampshire Regional Office (RO) which denied an increased 
rating for PTSD.  A total rating based on individual 
unemployability was granted by rating action of February 
2001.  In addition to the rating assigned for PTSD, a 40 
percent rating for a low back disorder is assigned.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  PTSD is manifested by symptoms which include anxiety, 
depression, flashbacks, nightmares, anger and irritability, 
reliving of combat events, extreme social withdrawal 
isolation, and sleep difficulties resulting in deficiencies 
in most areas of the veteran's life, such as work, school, 
family relations, judgment, thinking, or mood, panic or 
depression affecting the ability to function independently, 
appropriately and effectively; spatial disorientation, 
difficulty in adapting to stressful circumstances, and 
inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for a 70 percent disability evaluation, but no 
more, for PTSD have been met.  38 U.S.C.A. §§ 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.130, Diagnostic Code 9411 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for PTSD was granted by rating action 
dated in December 1997 and a 50 percent disability evaluation 
was established which has been continued to date.  The 
veteran, through his representative, filed a claim for a 
higher disability evaluation for PTSD in March 2000.

The appellant asserts that he has symptoms associated with 
his service-connected PTSD which include intrusive memories 
of Vietnam, nightmares and flashbacks, sleeplessness, anxiety 
and depression, difficulties with relationships, social 
isolation and avoidance, and anger and rage outbursts which 
are more severely disabling than reflected by the currently 
assigned disability evaluation.  It is contended that because 
of such symptoms, he is not able to function in any work 
environment.  It is thus maintained that the service-
connected disability warrants a 70 percent, if not a 100 
percent disability evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
history of a disability must be considered.  See 38 C.F.R. 
§§ 4.1, 4.2 (2000).  However, where entitlement to 
compensation has already been established and an increase in 
a disability rating is at issue, as in the instant case, it 
is the present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A 50 percent evaluation is warranted for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long- term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships.  A 100 
percent evaluation for PTSD requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R.§ 4.130, Code 9411 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).

Factual background

VA outpatient clinic notes dating from September 1998 were 
received showing that the veteran was attending a 
PTSD/medical issues support group.  Among other things, he 
related that he had problems with anger and depression.  He 
indicated that he also had trust and relationship issues, 
especially with respect to his children. 

The appellant was afforded a psychiatric examination for the 
VA in December 1998 where it was noted that he was unemployed 
due to back problems.  It was related that he was active 
around his house doing home repair, and helped his wife who 
was a daycare provider.  The veteran was reported to have 
stated that he wanted to go back to work but was limited by 
back pain.  It was noted that he had been prescribed 
medications which included Zoloft and Wellbutrin, and was in 
treatment at the VA for his symptoms.  

Upon mental status examination, the veteran's speech was of 
normal rate, tone and productivity with no evidence of a 
thought disorder.  Affect was labile at times, particularly 
when talking about his war history.  It was noted that on 
scale of one to 10, with one being good, he assessed his mood 
as a nine, and said this was a long-term problem for him.  
The appellant reported feeling quite sad and disillusioned 
with life, and had difficulty falling asleep, with middle-of-
the-night awakening and nightmares.  He related that his 
appetite, energy level and sex drive were decreased.  He 
admitted to passive suicidal ideation, but denied a specific 
plan or attempt and no past history of such.  He denied 
homicidal ideation.

The veteran denied auditory and visual hallucinations.  He 
did state, however, that he had olfactory hallucinations, and 
smelled things burning that other people did not smell.  He 
admitted to some ideas of reference regarding wartime issues 
on television, specifically related to Saddam Hussein.  The 
appellant related that he had paranoid ideation, and felt 
very unsafe with people.  He denied amnesia.  He stated that 
he was quite irritable at times, and had difficulty 
controlling this.  He said that he screamed at other drivers 
once or twice a week, and would yell at people when they 
annoyed him, but did not become physically violent.  His 
hygiene was observed to be excellent, and he was found to be 
capable of handling his own monetary affairs.

With respect to PTSD, the veteran admitted to flashbacks and 
intrusive thoughts.  It was noted that his flashbacks had 
become worse since he started treatment for PTSD at the VA.  
He stated that there was physical and psychological arousal 
upon exposure to events that had to do with his past war 
history or with the military.  He reported decreased interest 
in social activities and did not attend many social 
functions.  It was reported that he described "amnesia for 
aspects of the trauma."  The appellant indicated that he 
felt estranged from people, and had a sense of a 
foreshortened future.  He said that he had difficulty falling 
asleep, outbursts of anger, difficulty concentrating, 
hypervigilance and an exaggerated startle response.  
Following examination, an Axis I diagnosis of PTSD, chronic, 
was rendered.  The examiner further stated on Axis IV that 
the level of psychosocial stressors was moderate, and that he 
was quite symptomatic from symptoms of PTSD.  On Axis V, the 
level of functioning was determined to be 55.  

Of record is the report of a VA PTSD/psychology clinic 
evaluation from the National Center for Post Traumatic Stress 
Disorder dated in February 2000.  It was noted that the 
veteran was well known to the writer, and that his symptoms 
had been steadily worsening over the past four years.  It was 
reported that his avoidant style and tendency to withdraw had 
led to increasing isolation, including from his family.  The 
examiner stated that the veteran's anxiety, depression, and 
rigid thought patterns were clear throughout the assessment, 
and that mood and affect were congruent and predominantly 
dysphoric.  It was noted that the appellant tended to regard 
others with suspicion, but that this was consistent with the 
hypervigilance and social withdrawal due to PTSD, and was not 
indicative of a psychotic process.  

The examiner further added that the appellant experienced 
intrusive memories of Vietnam which were severe in intensity, 
and had difficulty dismissing them to the extent that they 
sometimes disrupted ongoing activities.  It was noted that 
once or twice a week, he awoke in a cold sweat from a 
nightmare.  He reported considerable distress at those times 
and sleep disturbance throughout the night thereafter.  The 
veteran indicated that he had daily mild dissociative 
experiences related to war several times a week which were 
moderately distressful, resulting in a persistent and marked 
reduction in awareness of his surroundings that could last 
for several hours.  It was noted that such stimuli such as 
helicopters, his bedroom ceiling fan, and Asian language 
being spoken caused moderate distress.  The veteran was 
reported to avoid thoughts, feelings, or conversations 
relating to combat trauma, and said he was often unable to 
continue activities due to the need for avoidance.  Among 
other things, he related that he had curtailed nearly all 
formerly pleasurable activities since his return from 
Vietnam, was extremely detached and estranged from others 
nearly all the time and was not close to anyone.  It was 
reported that his emotional experience was characterized by a 
moderate sense of numbing approximately half the time, and 
that there were considerable sleep difficulties.  

The veteran reported a high degree of irritability and anger 
on a daily basis with frequent yelling.  He related that he 
had severe loss of concentration almost all the time.  He 
noted constant hypervigilance of moderate intensity, and said 
that he engaged in "scanning" in public, and keeping to the 
back of the crowds at his children's sporting events.  He 
said that he did not go to movies at all, and described 
marked hypervigilance while driving, stating that he could 
not stand being a passenger and allowing someone else to have 
control of the vehicle.  

The veteran's impairment in social functioning was depicted 
as extreme, to the point that he currently lived separately 
from his family.  He reported being unable to tolerate 
dealing with authority figures, and generally interacted 
poorly with others.  It was noted that the appellant voiced 
moderate guilt over having survived combat, and frequently 
thought it would have been better if he had not come home.   

The examiner stated that the appellant underwent personality 
testing.  In summary, it was noted that the veteran's 
symptoms fit the profile of PTSD, including chronic 
depression.  He was determined to be unable to work due to 
the extent of his social dysfunction and was extremely 
isolated and avoidant.  Axis I diagnoses of PTSD, alcohol 
dependence, in sustained remission; major depression, 
recurrent, in partial remission; and dysthymic disorder were 
rendered.  A Global Assessment of Functioning (GAF) score of 
32 was rendered, with the highest GAF over the pas year as 
36. 

The appellant subsequently underwent another psychiatric 
examination for the VA in April 2000.  On this occasion, he 
reiterated such symptoms as avoiding people, inability to 
play with his children, sleep difficulties, and constant 
preoccupation with memories of Vietnam.  He said that simple 
things reminded him of Vietnam, such as watching a ceiling 
fan which reminded him of helicopters.  He related that he 
felt paranoid, was afraid to go places, and felt as if people 
were watching, talking about and ridiculing him.  He said 
that he isolated himself, was irritated by people and didn't 
get along with them.

Upon mental status examination, the veteran was alert, and 
oriented with no major disorder of speech or thought process.  
He was properly groomed and hygiene was good.  It was noted 
that he drove himself to the examination, and was currently 
living in New Hampshire in a place that he stated gave him a 
sense of seclusion and comfort.  He said that he traveled and 
visited his family periodically.  No delusions or 
hallucinations were appreciated.  Affect was full in range 
and a good rapport was established.  Mood was felt to be 
somewhat irritable, and the veteran was observed to be prone 
to become quickly angered.  There was no suicidal or 
homicidal ideation, and intellectual functioning and memory 
were judged adequate.  Axis I diagnoses of PTSD, chronic, and 
adjustment disorder with mixed emotional features, were 
rendered.  A GAF score of 65 was provided on Axis V.  In this 
regard, the examiner indicated that this score was arrived at 
through the veteran's functional ability, considering good 
hygiene, ability to drive his own car and travel to different 
area, ability to maintain himself alone in New Hampshire and 
his good cognitive functions, but also recognizing his 
irritability and need to seclude himself, and his poor 
socialization. 

The veteran's wife provided a detailed statement received in 
November 2000, attesting to the veteran's symptoms and the 
difficulties of living with him on a daily basis.  She stated 
that they had been married for 19 years, but had lived apart 
for two years due to the veteran's behavior.  She related 
that he screamed, yelled, swore and belittled his children in 
front of their friends, had quick mood changes, could not go 
to sporting events and sit with other parents, and panicked 
if they went to a restaurant of if there was a crowd.  She 
said that he sometimes developed cold sweats and an inability 
to breathe during the middle of dinner, and always had to sit 
with his back against the wall in a restaurant.  She said the 
family had to "walk on eggshells" around the veteran, and 
that he had gotten worse.  The veteran's wife related that he 
could not deal with their children in an appropriate manner, 
and no longer attended any family functions.  She stated that 
they no longer had any joint friends to go to dinner with, 
and that they did nothing other couples did, to including 
going to movies.  She indicated that they could only do what 
he wanted, and could not go for a ride because everyone 
annoyed him.  She said that when they spent time together, he 
accused her of trying to make him sick by not keeping a 
spotless house, and related that they could only spend time 
together if she kept her mouth shut.  She stated that he went 
in and out of major depression, and would sometimes not get 
up for days, shower or take care of his personal hygiene.  
She stated that his home in New Hampshire looked like a 
bunker, and that they had twin beds that overlooked a gun 
rack with five hunting guns on the door, a pistol hanging on 
the other wall, and a flag of Vietnam that read "we will 
never forget.  She reported that he had knives and bullets 
all over the room.  It was her opinion that he was unable to 
hold down a job because of his anger, inability to get along 
with people and his feeling that everyone was out to get him.  
She related that he was very "bull headed" and short 
tempered, and had daily panic attacks.  

Analysis

The evidence shows that the veteran's service-connected PTSD 
is currently manifested by complaints of a great deal of 
anger and irritation, flashbacks, nightmares of Vietnam, 
sleep disturbance, irritation, hyperarousal, and 
preoccupation with his wartime experiences.  His intrusive 
memories of Vietnam have been noted to be severe in 
intensity.  It has been consistently shown that his PTSD 
symptomatology is chronic in nature and that there is great 
deal of social withdrawal and avoidant behavior as a result 
thereof.  It has been noted that his symptoms have gotten 
worse and have necessitated both medication and mental health 
therapy.  The Board observes that while VA compensation 
examinations in December 1998 and April 2000 disclosed GAF 
scores between 55 and 65, it is significant that on 
psychological evaluation in February 2000, an examiner who 
stated that the veteran was well known to him indicated that 
a GAF score of 32 was warranted on account of PTSD.  This 
indicates major impairment in areas such as work, school, 
family relations, judgment, thinking or mood.  American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, 4th Edition (1994).  

The Board also finds evidence of a chronically depressed 
mood, substantial anxiety, and sleep impairment.  The veteran 
reports events, including thoughts, feelings, or 
conversations relating to combat trauma and Vietnam which 
affect him to such an extent that he is often unable to 
continue activities due to the need for avoidance.  He is 
noted to be extremely detached and estranged from others, 
experiences emotional numbing approximately half the time and 
appears to have curtailed most, if not all of his pleasurable 
activities.  His wife attests to a harrowing domestic 
relationship on account of the appellant's symptomatology, 
including extreme anger, inability to have any type of 
meaningful relationship with anyone, a "bunker" mentality, 
extreme social withdrawal and isolation and depressed moods.  
She states that he has panic attacks on a daily basis, and 
describes his breaking out in a cold sweat and inability to 
breathe while eating dinner. 

The Board thus finds that there are indications of 
deficiencies in most areas of the veteran's life, such as 
work, school, family relations, judgment, thinking, or mood, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation, and other symptoms which would 
comport with the next higher rating of 70 percent under the 
criteria for PTSD.  There is difficulty in adapting to 
stressful circumstances, and inability to establish and 
maintain effective relationships.  The Board thus resolves 
any benefit of the doubt in favor of the veteran by finding 
that a 70 percent disability rating contemplates any and all 
PTSD symptomatology now indicated.  38 U.S.C.A. § 1155;  38 
C.F.R. §§ 4. 7, 4.130, Diagnostic Code 9411 (2000).  However, 
it is not found that a 100 percent evaluation for PTSD is 
warranted as the veteran is not shown to have symptoms which 
include gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
It was been noted on examination that his cognitive ability 
is good and he is clearly shown to be able to attend to all 
his daily living needs.  Absent a finding or more extreme 
symptomatology, an evaluation in excess of 70 percent is not 
warranted. 

It is reiterated that there is significant social isolation 
here that is a major element in this award.  Recent findings 
have revealed that the veteran is leaving apart from his 
family and is more socially isolated that previously shown.  
He does not demonstrate all the elements of the 70 percent 
rating, but recent studies show him closer to the 70 percent 
than 50 percent rating.  With the application of 38 C.F.R. 
§ 4.7, a higher rating of 70 percent, but no more, is for 
assignment.

The Board would also point out that in reaching its decision 
in this case, only the provisions of the VA's Schedule for 
Rating Disabilities have been considered.  The Board is 
required to address the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 (2000) only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  

In granting the claim, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
amends the statutory law concerning VA's duties when 
processing claims for VA benefits. In the present case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim and provided an opportunity to submit 
such evidence.  The RO contacted the veteran and notified him 
of specific information required to adjudicate his claim.  
The veteran was also notified that VA would attempt to obtain 
some of the necessary information and appropriate steps were 
taken in this regard.  As such, the Board finds that there is 
no reasonable possibility that any further assistance from VA 
would aid in substantiating the claim.  See generally, 
Veterans Claims Assistance Act of 2000, Pub. L. 106-475 § 3 
(to be codified at 38 U.S.C. § 5103A).


ORDER

An increased rating of 70 percent, but no more, for PTSD is 
granted subject to controlling regulations governing the 
payment of monetary awards.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

